EXECUTION VERSION

 

FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT

This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of February 28, 2020 by and among FIRST REAL ESTATE INVESTMENT TRUST OF NEW
JERSEY, a New Jersey real estate investment trust, BERDAN COURT, LLC, a Delaware
limited liability company, PIERRE TOWERS, LLC, a New Jersey limited liability
company, FREIT REGENCY, LLC, a New Jersey limited liability company, STATION
PLACE ON MONMOUTH LLC, a New Jersey limited liability company, WESTWOOD HILLS,
L.L.C., a New Jersey limited liability company (each of the foregoing, including
the Pierre Property Seller, a “Seller”; and, collectively, “Sellers”) and
SINATRA PROPERTIES LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
January 14, 2020 (the “PSA”; all capitalized terms used but not defined in this
Amendment shall have the respective meanings ascribed to them in the PSA), by
and among Sellers and Purchaser, Sellers agreed to sell to Purchaser, and
Purchaser agreed to purchase from Sellers, the Properties, including the Pierre
Property, subject to the terms and conditions set forth therein;

WHEREAS, pursuant to Section 2.5.7 of the PSA, Sellers or Purchaser may
terminate the PSA with respect to the Pierre Property if the Loan Assumption
Approval with respect to the Pierre Property is not received by February 28,
2020 (the “Assumption Approval Deadline”);

WHEREAS, on January 28, 2020, the Assumption Loan Lender for the Pierre Property
notified the Pierre Property Seller that it would not approve an assignment and
assumption of the Pierre Loan to Purchaser or its affiliate; and

WHEREAS, Sellers and Purchaser desire to terminate the PSA solely with respect
to the Pierre Property in light of such notice.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.            Amendment.

As of the date hereof, Sellers and Purchaser hereby terminate the PSA solely
with respect to the Pierre Property. Accordingly, from and after the date
hereof, the (i) Pierre Property shall no longer constitute a “Property” for the
purposes of the PSA, (ii) the Pierre Property shall be excluded from the
property to be sold by Sellers to Purchaser at the Closing, (iii) the Purchase
Price payable by Purchaser at the Closing shall be reduced by an amount equal to
the Allocated Purchase Price allocated to the Pierre Property as set forth on
Schedule I of the PSA, (iv) all of Sellers’ representations, warranties,
covenants, liabilities and obligations, and Purchaser’s rights, with respect to
the Pierre Property shall be void and of no further force and effect (without
limiting the respective rights and

 

2 

obligations of the parties with respect to the Properties other than the Pierre
Property and except for matters which expressly survive the termination of the
PSA) and (v) the Pierre Property Seller shall no longer be a party to the PSA.
In accordance with Section 3.2 of the PSA, Purchaser shall promptly return to
Sellers all of the Materials in respect of the Pierre Property.

2.            Miscellaneous.

2.1       Except as modified by this Amendment, the PSA and all covenants,
agreements, terms and conditions thereof shall remain in full force and effect
and are hereby in all respects ratified and confirmed. From and after the date
hereof, all references in the PSA and in this Amendment to “this Agreement”
shall refer to the PSA, as amended by this Amendment.

2.2       In the event of any conflict or inconsistency between the provisions
of the PSA and this Amendment, the provisions of this Amendment shall prevail to
the extent of such conflict or inconsistency.

2.3       This Amendment may be executed in separate counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same instrument. Each Seller and Purchaser hereby agree that signatures
to this Amendment transmitted by electronic mail in “pdf” format shall have the
same force and effect as if original signatures to this Amendment had been
delivered.

[Remainder of Page Intentionally Left Blank]

 

3 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

SELLER:

First Real Estate Investment Trust OF NEW JERSEY,

a New Jersey real estate investment trust

 

 

By: /s/ Robert S. Hekemian, Jr.               

Name: Robert Hekemian, Jr.

Title: President and Chief Executive Officer

 

 

Berdan Court, LLC,

a Delaware limited liability company

 

By: First Real Estate Investment Trust of New Jersey, a New Jersey real estate
investment trust, its Sole Member and Sole Manager

 

 

By: /s/ Robert S. Hekemian, Jr.                

Name: Robert Hekemian, Jr.

Title: President and Chief Executive Officer

 

Pierre Towers, LLC,

a New Jersey limited liability company

 

By: S and A Commercial Associates Limited Partnership, a Maryland limited
partnership,

its sole member

 

By: First Real Estate Investment Trust of New Jersey, a New Jersey real estate
investment trust,

its general partner

 

 

By: /s/ Robert S. Hekemian, Jr.                 

Name: Robert Hekemian, Jr.

Title: President and Chief Executive Officer

 



 

[First Amendment to Purchase and Sale Agreement]



 

4 



 



 

FREIT Regency, LLC,

a New Jersey limited liability company

 

By: First Real Estate Investment Trust of New Jersey,

a New Jersey real estate investment trust,

its sole Member and Manager

 

 

By: /s/ Robert S. Hekemian, Jr.                

Name: Robert Hekemian, Jr.

Title: President and Chief Executive Officer

 

 

Station PlaCE on Monmouth LLC,

a New Jersey limited liability company

 

By: First Real Estate Investment Trust of New Jersey,

a New Jersey real estate investment trust,

its sole Member and Manager

 

 

By: /s/ Robert S. Hekemian, Jr.                

Name: Robert Hekemian, Jr.

Title: President and Chief Executive Officer

 

 

Westwood Hills, L.L.C.,

a New Jersey limited liability company

 

By: First Real Estate Investment Trust of New Jersey,

a New Jersey real estate investment trust,

its managing member

 

 

By: /s/ Robert S. Hekemian, Jr.                

Name: Robert Hekemian, Jr.

Title: President and Chief Executive Officer

 

 

[Signatures Continue on Following Page]

 

[First Amendment to Purchase and Sale Agreement]



 

5 

 

SINATRA PROPERTIES LLC,

a Delaware limited liability company

 

 

 

By: /s/ Laurent Morali                    

Name: Laurent Morali

Title: Authorized Signatory

 

   

 

 



[First Amendment to Purchase and Sale Agreement]



 

 

